     Case 1:19-cr-00059-LO Document 198 Filed 04/12/21 Page 1 of 1 PageID# 1792

                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA




United States                                               Docket No. 0422 1;19CR00059-1

V.



Daniel Everette Hale



                                            ORDER



The Conditions ofRelease signed on May 9,2019, are modified to include the following additional
special condition:

Submit to substance abuse testing and/or treatment as directed by Pretrial Services.

All other Conditions of Release are to remain in effect.




                                                     Liam D^-GlS^y
                                                     Senior United States District Judge




          Date
